Citation Nr: 0508510	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for post-
traumatic arthritis involving the left shoulder, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for 
gastroesophageal reflux disease, currently rated as 10 
percent disabling.

3.  Entitlement to an increased initial evaluation for 
diabetes mellitus, currently rated as 20 percent disabling.

4.  Entitlement to an increased initial evaluation for 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for 
varicose veins of the right lower extremity, currently 
evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran had active duty from November 1984 to April 1999.  
A statement of National Guard service indicates that he 
served from September 1958 to November 1994 and had a total 
of 18 years and approximately four months of service in the 
National Guard, including a period of active duty for 
training (ACDUTRA) from September 1958 to January 1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The appellant testified during a videoconference at the RO 
before the undersigned Veterans law Judge in April 2001.  A 
copy of the hearing transcript is part of the record.

These issues were remanded by the Board in September 2001 for 
additional development.  That development has been completed 
and the case is now before the Board for further appellate 
consideration.  The veteran was granted entitlement to 
service connection for hearing loss during the course of this 
appeal.  Therefore, the issue of entitlement to service 
connection for bilateral hearing loss is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran's post-traumatic arthritis involving the left 
shoulder, the minor extremity, is currently manifested by 
pain with 90 degrees of abduction and 90 degrees of flexion.  

2.  The veteran's gastroesophageal reflux disease is 
currently manifested by minimal symptomatology, including 
occasional reflux controlled by medication.

3.  The veteran's diabetes currently requires that he take 
oral medication and follow a restricted diet.

4.  The veteran's varicose veins of the left lower extremity 
are currently manifested by pain and swelling upon long 
periods of standing, with no other significant complications.

5.  The veteran's varicose veins of the right lower extremity 
are currently manifested by pain and swelling upon long 
periods of standing, with no other significant complications.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for post-traumatic arthritis involving the left 
shoulder, the minor extremity, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5201, 
5203 (2004).

2.  The criteria for an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, Code 7346 
(2004).

3.  The criteria for an initial evaluation in excess of 20 
percent for diabetes are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, Diagnostic Code 7913 (2004).

4.  The criteria for an initial evaluation in excess of 10 
percent for varicose veins of the left lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7120 (2004).

5.  The criteria for an initial evaluation in excess of 10 
percent for varicose veins of the right lower extremity are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 7120 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

The record reflects that the VA has made reasonable efforts 
to notify the appellant of the information and evidence 
needed to substantiate his claim.  He was provided with a 
copy of the pertinent rating actions, a statement of the case 
dated November 1999, numerous supplemental statement of the 
case, including those dated in March 2000, April 2000, June 
2003, and August 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determination made regarding this 
claim, and the evidence which has been received in this 
regard.  

The appellant was notified of the VCAA and what evidence the 
VA would obtain in letters dated September 2001 and June 
2002.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board is satisfied that the veteran has been informed of 
his rights and the VA obligations under the VCAA and what 
evidence is needed to establish his claims.

The RO has obtained all available records identified by the 
appellant which are now on file.  Also, several VA 
examinations have been conducted during the course of the 
appeal.  The record discloses that VA has met its duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim currently being decided.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to her case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  

Therefore, under the circumstances, the Board finds that any 
error in the implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The Board notes that the veteran was initially granted 
service connection for these conditions based on his service 
medical records, and the reports of VA medical examinations.  
The veteran continues to disagree with the level of 
disability assigned for these issues.  The relevant evidence 
of record includes the reports of VA and private outpatient 
treatment, and the reports of VA examinations.

The veteran was seen periodically at several private 
facilities during the course of this appeal treatment of his 
service connected disorders, particularly treatment for his 
diabetes.

A November 1998 private treatment report indicates that the 
veteran was taking medication for diabetes.  At that time the 
veteran denied any dysphagia, hematochezia, melena, or 
abdominal pain.  He stated that his blood sugar fingersticks 
had been in the low 100s.  His skin, lungs, and 
cardiovascular systems were normal.  His abdomen was soft and 
nontender, with no hepatosplenomegaly, or masses.  Active 
bowel sounds were noted in all quadrants.  At that time he 
was diagnosed with diabetes with peripheral neuropathy, and 
gastroesophageal reflux disease (GERD).

The veteran received a VA general medical examination in June 
1999.  At that time, the veteran indicated that he did not 
experience shortness of breath, very seldom had chest pain, 
and had no dyspnea at night.  He had no cough and no 
expectorations.  He reported having significant heartburn 
very often, for which he was evaluated in the past with three 
endoscopies, finding a gastric ulcer on one occasion, and 
reflux and esophagitis on others.  He seldom had dysphagia.  
Stomach was reported to be fine when taking medicines; his 
appetite was very good.  He reported pain in the left 
shoulder.  

He reported that if his sugar readings got somewhat low, he 
might become dizzy.  He was noted to be on oral medication 
for his diabetes.  Upon examination, chest and cardiovascular 
examinations were normal.  The abdomen was soft, and neither 
the liver nor the abdomen could be palpated.  Musculoskeletal 
examination noted pain in the left shoulder with limited 
movement.  The veteran was diagnosed with diabetes mellitus, 
non-insulin dependent, impotence, significant degree of 
gastroesophageal reflux disease, history of gastric ulcers, 
and status post fracture of the left clavicle, left shoulder 
rotator cuff syndrome.

A VA orthopedic examination of knees and shoulders was 
conducted in June 1999.  The veteran reported pain in his 
shoulder particularly when he was driving or sitting immobile 
for a long time.  He reported additional impairment depending 
on the weather.  He reported weakness swelling giving away, 
fatigability, and lack of endurance.  He denied stiffness, 
redness, heat, or locking.

There was very slight objective evidence of painful motion 
and some guarding of movement.  There was no edema, effusion, 
instability, weakness, tenderness, redness, heat, and 
abnormal movement.

Forward flexion of the left shoulder was 164 degrees.  
Abduction on the left was 166 degrees.  External rotation on 
the left 83 degrees.  Internal rotation on the left was 89 
degrees.  The  pertinent diagnosis post traumatic 
degenerative joint disease of the left shoulder with loss of 
function due to pain.

In September 1999 the RO granted service connection for the 
following: diabetes mellitus, rated as 20 percent disabling; 
gastroesophageal reflux, 10 percent disabling; and post-
traumatic degenerative joint disease of the left shoulder, 
rated as 10 percent disabling.  The effective date of these 
grants was May 1, 1999.

A private treatment record dated March 2000 indicates that 
the veteran reported that his diabetes was erratic, with 
glucose readings in the 110 to 160 range.  There was no 
polyuria or polydipsia.  He reported his feet as still 
burning, but overall he felt better.  He reported occasional 
reflux symptoms, for which he was on medication.  He reported 
no chest pain.  Gastrointestinal examination at that time 
revealed no nausea, vomiting, diarrhea, constipation, change 
in bowel habits, abdominal pain, melena, hematochezia or 
jaundice.  The veteran's bowel sounds were normal.  The 
veteran was continued on medication.

Private outpatient treatment dated November 2000 noted venous 
varicosities of the left lower extremity.

A videoconference hearing before the undersigned Veterans Law 
Judge was conducted in April 2001.  At that time, the veteran 
reported having constant pain in his left shoulder.  He 
indicated that moving the shoulder was also painful.  The 
veteran also reported occasional heartburn, even when taking 
his medication.  He reported occasional problems with reflux 
as well.  He noted occasional nausea as well.  The veteran 
reported numerous problems related to his diabetes.  He 
indicated that his blood sugar could fluctuate from 51 to 
200.  The veteran described his restricted diet, and the 
medication he was on for diabetes.  The veteran noted that he 
slept on two pillows to help control his GERD symptoms.  The 
veteran indicated that he was right handed.  The veteran 
reported that he did not have any problems with shoulder 
dislocation, primarily his problems were pain and limitation 
of motion.  The veteran indicated that his pain got worse 
with activity.

The veteran received a private diabetes evaluation in 
September 2001.  At that time it was noted that his blood 
sugar fluctuated and at times he develops hypoglycemia.  He 
has not had hypoglycemic comas or diabetic comas.  He 
reported watching his diet fairly well, and taking his 
medication regularly.  He reported, at times, blurred vision 
and cataracts.  He also has numbness, tingling, and burning 
in both feet which interfered with his sleep.  He denied any 
leg swelling.  He complained of arthritic pain in his right 
hip joint and also his hand, and at times his lower back.  
The veteran has had hip pain for many years.  The veteran 
reported that bending in a certain way increased his pain.  
He has stiffness in the hand and hip.  He reported that he 
could not walk more than a few blocks, or stand up for more 
than one hour, he had to change sitting position frequently, 
and at nighttime, while sleeping, he also had to change his 
position.  The veteran could not say how much weight he could 
lift but he presumed 30-50 pounds.  At times he had swelling 
in the small joints of his hand.  The veteran also has pain 
in the left shoulder area, and he reported fracturing his 
clavicle many years ago.  The change in weather or prolonged 
standing or sitting increased the pain in the left shoulder 
and clavicular area.  He denied any weight loss or weight 
gain.  There was no urinary frequency, urgency, or dysuria.  
There was no chest pain, unusual cough, or expectoration.  
The veteran was complaining of reflux symptoms which were 
fairly stable on medication.

Upon examination, the heart was regular, the abdomen was soft 
and nontender, with bowel sounds present.  The extremities 
had no cyanosis, clubbing, or edema.  There was no evidence 
of infective arthritis.  Superficial varicose veins were 
noted.  No acute vascular compromise or deep vein thrombosis.  
The veteran could walk on his toes and heels.  He had good 
handgrip.  The veteran was diagnosed with diabetes mellitus 
complicated by neuropathy, questionable retinopathy.  He was 
diagnosed with right hip and hand pain, mostly likely 
osteoarthritis, and varicose veins.

A private bone scan performed in September 2001 noted that 
the veteran appeared to have arthritic changes in multiple 
joints, including both shoulders.

A private MRI of the veteran's left shoulder performed in 
August 2002 showed shoulder impingement syndrome seen as 
marked rotator cuff tendonitis and thinning of the rotator 
cuff consistent with probably partial degenerative change.  A 
complete tear and retraction was not seen.  A marked downward 
tilt of the acromion was noted laterally which was felt to be 
a predisposing factor to shoulder impingement syndrome.

A VA examination was conducted in November 2002.  At that 
time, it was noted that the veteran was on a diabetic diet, 
with no history of ketoacidosis or hypoglycemic reactions.  
He reported that he was recently placed on steroids which 
"fouled up" his blood sugars.  He reported that his fasting 
blood sugars usually run 150-180.  A blood sugar done in June 
1999 was noted to be 81.  Although the veteran was on a 
diabetic diet, there was no restriction of calories.  He did 
report some decreased energy levels, but had no other 
restriction of activities.  He was noted to have no vascular 
or cardiac symptoms.  He has some numbness and burning in the 
toes.  He stated that the medications he takes occasionally 
cause him some symptoms of hypoglycemia, but his blood sugars 
as far as he knows have never been below 50.  His diabetes 
appeared to be well controlled. 

The veteran also reported that he fractured his left clavicle 
in 1992, with resultant poor alignment and deformity of the 
left clavicle.  He stated that his left shoulder was lower 
than his right.  He currently reported pain in his left 
shoulder if he lies on his shoulder or if he lifts his arm 
above his head.  It was noted that a recent MRI showed no 
rotator cuff tear, but he did have some degenerative changes 
in the rotator cuff with some shoulder impingement that was 
called arthritis of the rotator cuff.  

Examination of the left shoulder showed pain at 90 degrees 
abduction, 45 degrees of internal rotation, 45 degrees of 
external rotation, 90 degrees of anterior flexion, and 90 
degrees of posterior flexion.  The veteran was diagnosed with 
diabetes, symptoms of diabetic neuropathy with no objective 
evidence, diabetic erectile dysfunction, moderately severe 
varicose veins, degenerative joint disease of the left 
shoulder with moderate loss of function, and hiatal hernia 
with reflux esophagitis controlled with medication, currently 
not considered a problem.

During that examination, it was also noted that the veteran 
had varicose veins, with occasional mild pain, but no history 
of any deep vein thrombosis or pulmonary embolus.  He wears 
support hose, but he stated that he did not fell these helped 
much.  He reported that he has never had any complications 
from his varicose veins, and that it is strictly a cosmetic 
problem.  Upon examination, the veteran was noted to have 
moderate varicose veins in the medial aspect of his left 
thigh and left calf along the saphenous vein distribution and 
in the right calf along the saphenous vein distribution.  
There were soft, and nontender, with no clots or cords 
palpable.  The veteran was diagnosed with moderately severe 
varicose veins, with no complications.

On file are records from the Social Security Administration 
which reflect at the veteran was awarded disability benefits 
due to diabetes mellitus with a secondary diagnosis of 
osteoarthrosis.  The disability began April 30, 1999.

A VA examination for his diabetes was conducted in July 2004.  
At that time, it was noted that the veteran was taking oral 
medication for his diabetes.  The veteran reported that he 
never had a ketoacidotic reaction.  Two to three years ago, 
he stated that he woke up and felt as thought he was 
semiconscious.  He stated that he went to the kitchen to eat 
some brownies and then went directly to sleep and did not 
remember this later, and he indicated that he felt this was 
due to hypoglycemia.  He also stated that he had hypoglycemic 
reactions frequently.  Approximately every year or so he had 
what he termed as a brittle diabetic episode.  His 
hypoglycemic reactions caused shaking and tremors and 
increased perspiration.  His diet is low cholesterol and low 
sugar.  He had lost 10-12 pounds in the last four months.  
Restriction of activities included lack of energy and the 
brittleness of his diabetes caused him to not be as socially 
active as he would prefer.  He denied that he had been told 
that he had diabetic retinopathy or macular degeneration.  He 
denied peripheral edema or chest pain.  He does not have 
shortness of breath.  He reported nocturia times two, and 
erectile dysfunction, for which medication no longer works.  

Also he reported peripheral neuropathic symptoms including 
weakness and to the left shoulder and arm due to fracture of 
the clavicle times two in the 1980s and 1990s.  He did see a 
sports specialist in the last year who recommended surgery, 
however, he has been having burning to the soles of his feet 
since 1995, which increased at bedtime.  He reported the 
burning as feeling equal bilaterally.  He reported cramping 
and numbness of the feet.

Upon examination, the veteran was noted to have arthritic 
changes in the joints, particularly in the hands and the 
feet.  He had 2+ pulses upper and lower.  Skin was warm and 
dry, and he did not appear to have diabetic skin changes.  
Toenails were slightly thickened, but non-yellowed.  The feet 
themselves had good range of motion.  Funduscopic examination 
showed that the left retina to reflect cataract changes.  He 
did have some peeling scaling skin on the sole of the foot 
particularly at the heel.  He had as stated arthritic changes 
in the joints in the toes.  No bunions were noted.  No corns 
or calluses were noted.  He had decreased sensation for 
pinprick in the toes to the ankles, plantar aspect more than 
dorsal.  Vibration and thermal for cold had normal sensation.  
He had good strength in his feet.  His gait was normal.  
There were no sensory perception changes in the upper 
extremities.  Hand grip measured 32 kilograms right, 28 
kilograms left.  No muscle atrophy was noted.  Upper reflexes 
were 2/4 in the patella and Achilles, downgoing toes 
bilaterally.  The veteran was able to sit and stand from 
chair without using his hands.  He was able to perform a 
squat, however he had difficulty rising from a squat due to 
arthritis changes in his knees.  

The examiner indicated that he felt that the veteran's 
neuropathy was more or less caused by his diabetes.  He was 
noted to have not had ketoacidosis.  He did have hypoglycemic 
reactions and according to him he does have brittle diabetes.  
A hemoglobin A1c of 7.0os not indicative of brittle spikes or 
any severely elevated glucose readings and for the most part 
with a 7.0 hemoglobin A1c, it appeared that diabetic control 
was not remarkably bad.

The veteran received a further VA examination in July 2004.  
At that time, the veteran reported pain and swelling in his 
legs if he stands on his feet for a very long time, and 
reported little relief with support hose.  His varicose veins 
do not bleed, and he does not describe any claudication 
symptoms.  The varicose veins are worse on the left than on 
the right.  The veteran reported that for his hiatal hernia, 
he took medication and kept the head of his bed elevated.  He 
reported occasional reflux symptoms where were mild and 
fairly well controlled with medication.  The veteran noted 
his primary problems were related to his shoulder.  He had 
significant pain and decreased motility in his left shoulder 
and was unable to do full activities with that.  Upon 
examination, varicose veins were noted along the right and 
left lower extremities, with left varicosities extending into 
the mid thigh.  Left shoulder examination showed pain at 90 
degrees of abduction.  The veteran was able to internally 
rotate approximately 45 degrees and externally to about 60 
degrees.  He was limited to 90 degrees of anterior flexion 
prior to developing pain.

The examiner indicated that, while the veteran was diagnosed 
with varicose veins which caused pain, he opined that there 
did not cause any significant limitation or significant 
complications.  He was also diagnosed with a hiatal hernia, 
which was well controlled with medication, and not currently 
considered a problem, and left shoulder moderate loss of 
function with significant pain in his joint only partially 
controlled with medication.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.   38 C.F.R. § 4.7 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

Left Shoulder

Under 38 U.S.C.A. § 4.71a, Diagnostic Code 5203, a 20 percent 
evaluation is warranted for dislocation of the clavicle or 
scapula or nonunion of the clavicle or scapula, with loose 
movement, or for dislocation of the clavicle or scapula.  
These evaluations are the same for either the major or minor 
arm.  A 20 percent evaluation is the maximum available under 
this Diagnostic Code.  

Diagnostic Code 5203 further provides that impairment of the 
clavicle or scapula may be evaluated on the basis of 
impairment of the function of the contiguous joint.  In the 
present case, this would involve limitation of motion of the 
left shoulder joint, rated under Diagnostic Code 5201.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003), 
limitation of motion of the minor arm to shoulder level 
warrants a 20 percent evaluation.  Limitation of the minor 
arm midway between side and shoulder level also warrants a 20 
percent evaluation.  Limitation of motion of the minor arm to 
25 degrees from the side warrants a 30 percent evaluation.

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees. 38 C.F.R. § 4.71, Plate I (2004).

In addition, the Board further notes that in the case of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) expounded on the 
necessary evidence required for a full evaluation of 
orthopedic disabilities.  In this case, the Court held that 
ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that 
the provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left shoulder.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this regard, the Board notes that the veteran is currently 
receiving the maximum rating available under Diagnostic Code 
5203.  As to a higher rating under Diagnostic Code 5201, for 
limitation of motion of the arm, the Board notes that 
orthopedic examination of June 1999 found forward flexion of 
the left shoulder of 164 degrees, abduction of 166 degrees, 
external rotation of 83 degrees, and internal rotation of 89 
degrees.  Further, VA examination of November 2002 showed 
pain at 90 degrees abduction, 45 degrees of internal 
rotation, 45 degrees of external rotation, 90 degrees of 
anterior flexion, and 90 degrees of posterior flexion.  The 
Board finds these levels of limitation, even considering pain 
on motion, to be no more than limitation of motion to midway 
between side and shoulder level, such that a 20 percent 
rating would be warranted, the rating the veteran is 
currently receiving.  Therefore, the Board finds that the 
veteran is currently properly rated as 20 percent disabled 
for his service connected post-traumatic arthritis of the 
left shoulder.

Gastroesophageal Reflux Disease

The veteran's gastroesophageal reflux disease has been 
evaluated by analogy in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346, pertaining 
to hiatal hernia.  

Diagnostic Code 7346 provides a 10 percent evaluation when 
the evidence shows two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation contemplates a level of impairment, which includes 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346 (2004).

The Board observes that certain provisions of 38 C.F.R. § 
4.114 were revised, effective July 2, 2001.  However, the 
diagnostic code applicable to this case has not been changed.  
The provisions of 38 C.F.R. § 4.112, concerning weight loss, 
are potentially applicable to this issue and have been 
changed.  However, in this case, while the veteran has had 
some weight loss, he has clearly indicated several times that 
he is trying to lose weight voluntarily due to his diabetes.  
Therefore, there is no change which is applicable to this 
case.

In this regard, the VA and private medical records show that 
there veteran reported heartburn and occasional reflux 
symptoms.  A June 1999 VA examination that he did have chest 
pain seldomly.  However, the subsequent treatment records and 
VA examinations show no associated substernal or arm or 
shoulder pain.  Additionally, these records indicate that the 
GERD was controlled with medication.  Furthermore, the July 
2004 VA examination indicated that the occasional reflux 
symptoms were mild, fairly well controlled with medication, 
and not considered a problem.

The Board finds the evidence of record shows that, while the 
veteran's GERD does cause him some periodic difficulty, his 
GERD does not result in persistent epigastric distress as to 
be productive of considerable impairment of health.   The 
Board finds this level of symptomatology, considering all 
evidence of record, to be consistent with a 10 percent 
evaluation, the evaluation the veteran is currently 
receiving.

Diabetes Mellitus

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2004).  Under this section, a 20 percent evaluation is 
assigned for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation is warranted for 
the requirement of insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A total evaluation of 100 percent is 
assigned for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

Complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation. Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.  38 C.F.R. § 4.119, Note (1) (2004).

In this regard, the evidence of record indicates that the 
veteran requires oral medication for his diabetes and is on a 
restricted diet.  There is no evidence of record however to 
indicate that the veteran requires insulin for control of his 
diabetes, or that his activities are restricted.  
Accordingly, the Board finds that the criteria for a rating 
in excess of 20 percent for the diabetes have not been met.  

Bilateral Varicose Veins of the Lower Extremities

The RO has evaluated the veteran's varicose veins at a 10 
percent evaluation each under 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2004).  Under that code, a 10 percent evaluation 
is warranted for varicose veins with intermittent edema of  
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery.  A 20 percent 
evaluation is warranted for persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.


In this regard, the evidence shows that the primary findings 
associated with the bilateral varicose veins are pain and 
swelling if he stood on his feet for a very long time, with 
little relief from support hose when standing for a great 
deal of time.  These finding are consistent with the current 
10 percent rating in effect for each lower extremity.  The 
medical evidence does not show persistent edema, incompletely 
relieved by elevation of the extremity, or any skin 
involvement. As such, the Board finds that a rating in excess 
of 10 percent for each lower extremity is not warranted.  .

With regard to the veteran's claims the evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2004).

Finally, as these issues deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
ratings for all above disabilities have been in effect since 
the effective date of their service connection, and it has 
not been demonstrated that any of these disabilities has 
warranted any higher rating during the appeal period.  
Therefore, there is no basis for staged rating in the present 
case.


ORDER

Entitlement to an increased initial evaluation in excess of 
20 percent for post-traumatic arthritis involving the left 
shoulder, the minor extremity, is denied.

Entitlement to an increased initial evaluation in excess of 
10 percent for gastroesophageal reflux disease is denied.

Entitlement to an increased initial evaluation in excess of 
20 percent for diabetes mellitus is denied.

Entitlement to an increased initial evaluation in excess of 
10 percent for varicose veins of the left lower extremity is 
denied.

Entitlement to an increased initial evaluation in excess of 
10 percent for varicose veins of the right lower extremity is 
denied.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


